DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species B, CC, CCC and GGGG  in the reply filed on July 21, 2022 is acknowledged.
Claims 1-4, 9, 12, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.  It is noted, claims 9, 12 and 14 are withdrawn as being directed to non-elected Species.  Specifically, claim 9 is directed to non-elected Species AAAA (a distal tip with a blunt tip), claim 12 is directed to non-elected Species BBB (a sensor configure to sample tissue) and claim 14 is directed to non-elected Species DDD (a sensor configured to detect mechano-tissue responses).  The dependent claims are subject to rejoinder upon indication of allowable subject matter of an independent claim.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a marker” (See claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 10-11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0098531 to To.  
In regard to claim 5, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, the surgical apparatus comprising: a handle portion 118 a catheter assembly 102 having a steerable distal tip 124 configured for navigating epidural space of the spine (see paragraphs 0004-0005); at least one fiber optic cable 128 in communication with an endoscopic camera system configured to allow visualization of the interior of the epidural space and to identify a tissue of interest; and a lumen 130 of the catheter assembly in communication with a vacuum source configured to provide suction to the tissue of interest (See paragraphs Figs. 6a-b, 7a-c and 0072, 000083-0090).  
In regard to claim 6, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, wherein the distal tip of the catheter assembly further includes an adjustable suction tip configured to modify a suction area (See paragraphs Figs. 4a-e, 6a-b, 7a-c and 0072, 000083-0090).  
In regard to claim 7, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, further comprising a manipulator 408, 410 configured to manipulate a portion of tissue obstructing the tissue of interest (See Figs. 4a-e and paragraphs 0079-0082).
In regard to claim 10, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, further comprising a marker for confirming catheter assembly within in the epidural space for imaging guidance (see paragraph 0082).
In regard to claim 11, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, further comprising one or more sensors configured to sense a tissue property (see paragraphs 0089-0090).
In regard to claim 13, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, wherein the one or more sensors is configured for performing electrical recordings (see paragraphs 0089-0090).
In regard to claim 15, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, wherein the distal tip of the catheter assembly further includes at least two suction tips configured to modify a suction area; and wherein each suction tip of the at least two suction tips includes at least one electrode configured to interact with another electrode on another suction tip (See Figs. 4-5 and paras 0015 and 0105 and 0124).  To discloses the use of electrodes to selectively ablate target tissue within the body, and thus as broadly as claimed, meet the current limitations of recited claim 15.   
Claim(s) 5-8, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0190772 to Saadat et al.    
In regard to claim 5, Saadat et al. disclose a surgical apparatus for removing tissue from epidural space of the patient spine, the surgical apparatus comprising: a handle portion 1124 a catheter assembly 1132 having a steerable distal tip configured for navigating epidural space of the spine (see Fig. 16 and para 0161); at least one fiber optic cable 1152 in communication with an endoscopic camera system configured to allow visualization of the interior of the epidural space and to identify a tissue of interest; and a lumen 1142 of the catheter assembly in communication with a vacuum source configured to provide suction to the tissue of interest (See Figs. 16-17 and paras 0156-061).  
In regard to claim 6, Saadat et al. disclose a surgical apparatus for removing tissue from epidural space of the patient spine, wherein the distal tip of the catheter assembly further includes an adjustable suction tip configured to modify a suction area (see Fig. 16 and para 0161).  
In regard to claim 7, Saadat et al. disclose a surgical apparatus for removing tissue from epidural space of the patient spine, further comprising a manipulator 1202 configured to manipulate a portion of tissue obstructing the tissue of interest (See Figs. 20-21 and paras 0166-0167).
In regard to claim 8, Saadat et al. disclose a surgical apparatus for removing tissue from epidural space of the patient spine, further comprising: an actuator configured to vibrate the catheter assembly (see Figs. 30c, 31 and para 0175-076).   
In regard to claim 11, Saadat et al. disclose a surgical apparatus for removing tissue from epidural space of the patient spine, further comprising one or more sensors (i.e. CCD, CMOS) configured to sense a tissue property (see paragraph 0131).
In regard to claim 13, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, wherein the one or more sensors is configured for performing electrical recordings (see paragraph 0131).
In regard to claim 15, To discloses a surgical apparatus for removing tissue from epidural space of the patient spine, wherein the distal tip of the catheter assembly further includes at least two suction tips configured to modify a suction area; and wherein each suction tip of the at least two suction tips includes at least one electrode configured to interact with another electrode on another suction tip (See Figs. 19-36 and see paragraph 0131).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
8/12/22